                                                                          FILED
                  IN THE UNITED STATES DISTRICT COURT
                                                                           APR 25 2019
                      FOR THE DISTRICT OF MONTANA                         Clerk, U.S Courts
                                                                          District Of Montana
                             BUTTE DIVISION                                Missoula Division




  UNITED STATES OF AMERICA,
                                                    CR 18- 19-BU-DLC
                       Plaintiff,

         vs.                                         ORDER

  MITZI ADAMS McCOOK,

                       Defendant.

      Before the Court is the United States' Unopposed Motion for Dismissal of

Forfeiture Proceedings (Doc. 99). The United States advises the Court that, owing

to a stipulation of forfeiture entered into by the Defendant in a case before the

Montana Fifth Judicial District Court, "there is no longer a federal interest in

pursuing the judicial forfeiture of the items listed in the Indictment." (Doc. 100 at

3-4.) Accordingly,

      IT IS ORDERED that the United States' Motion (Doc. 99) is GRANTED

and the forfeiture action in this case is DISMISSED.

      DATED this 2S.W,day of April, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court
                                         -1-
